Wade, C. J.
Where a purchase-money note for a mule is unambiguous and unconditional, and contains no warranty of the soundness of the mule, and recites that it has lost one eye, no express warranty can be added by parol; and a plea which set up an express warranty, alleged to have been made by parol contemporaneously with the execution of such a note, that “the other eye of said mule was absolutely sound and all right,” and that the mule soon thereafter became totally blind, was properly stricken on 'demurrer. Fleming v. Satterfield, 4 Ga. App. 351 (61 S. E. 518). The agreement between the parties being reduced to writing and appearing to be a complete and certain' agreement importing a legal obligation, it must, in the absence of fraud, accident, *713or mistake, be conclusively presumed that the writing contained the whole of the agreement between the parties.
Decided October 16, 1918.
Complaint; from Warren superior court—Judge Walker. May 30, 1918.
M. L. Felts, for plaintiffs in error. L. D. McGregor, contra.

Judgment affirmed.


Jenkins and Luke, JJ., conctir.